Name: Commission Regulation (EEC) No 187/83 of 26 January 1983 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the German mark and the Dutch guilder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/ 12 Official Journal of the European Communities 27. 1 . 83 COMMISSION REGULATION (EEC) No 187/83 of 26 January 1983 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the German mark and the Dutch guilder HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 1054/78 is hereby replaced by the Annex to this Regulation . 2. The amounts set out in the Annex are hereby amended as specified therein . 3 . As regards the amounts appearing in the Annex, Member States shall bring into force all measures necessary to comply with the provisions of paragraph 2 with effect from 1 January 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 3437/82 (2), and in particular Article 5 thereof, Whereas Article 5 (2) of Regulation (EEC) No 878/77 provides that, as regards in particular the amounts fixed in ECU and not linked to the fixing of prices, an increase may be provided for ; whereas use should be made of this possibility to the extent necessary to prevent any diminution in national currency of the amounts concerned ; whereas it appears appropriate, in view of Council Regulation (EEC) No 1 207/82 (3), to fix that increase at 3.159 % and for certain amounts at 2-09 % , and to amend Commission Regulation (EEC) No 1054/78 (4), as last amended by Regulation (EEC) No 1 780/82 (5), accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 29 . 4 . 1977, p. 27 . (2) OJ No L 362, 23 . 12 . 1982, p. 1 . (3) OJ No L 140 , 20 . 5 . 1982, p. 51 . (4) OJ No L 134, 22 . 5 . 1978 , p. 40 . 5 OJ No L 197, 6 . 7 . 1982, p. 16 . 27. 1 . 83 Official Journal of the European Communities No L 25/ 13 ANNEX A The amounts specified in Council Directive 72/ 159/EEC of 17 April 1972 on the moderniza ­ tion of farms ('), as last amended by Regulation (EEC) No 751 /82 (2) and amounting to are replaced by the following amounts Article 8 (2) Article 8 (3) 75 136 ECU/MWU 225 406 ECU/farm 7 514 ECU 11271 ECU 77 509 ECU/MWU 232 526 ECU/farm 7 671 ECU 11 506 ECU Article 14 (2) (a) 18 785 ECU/farm 19 378 ECU/farm Article 10 and Article 1 of Council Direc ­ tive 73/ 134/EEC (3) 61.7 ECU/ha 41-8 ECU/ha 21.2 ECU/ha 6 169 ECU/farm 4 181 ECU/farm 2 128 ECU/farm 63.6 ECU/ha 43.1 ECU/ha 21.9 ECU/ha 6 363 ECU/farm 4 313 ECU/farm 2 190 ECU/farm Article 11 ( 1 ) 787 ECU 812 ECU Article 12 3 447 ECU 10 337 ECU 3 556 ECU 10 663 ECU (') OJ No L 96, 23 . 4 . 1972, p. 1 . (2) OJ No L 86, 1 . 4 . 1982, p. 49 . (3) OJ No L 153, 9 . 6 . 1973 , p. 24 . B The amounts specified in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ('), as last amended by Regulation (EEC) No 3629/81 0 and amounting to are replaced by the following amounts Article 10 (2) 13 786 ECU/farm 14 221 ECU/farm (') OJ No L 128 , 19 . 5 . 1975 , p . 1 . (2) OJ No L 363 , 18 . 12 . 1981 , p . 16 .